Citation Nr: 1446259	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-32 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent prior to November 1, 2012 and in excess of 50 percent from November 1, 2012 for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from May 1957 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously remanded by the Board in February 2014 for additional development.

This appeal was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although VA medical records through May 2014 have been associated with the claims file, the Board observes that several audiology evaluations performed during the period of the appeal included VA audiometric testing, the results of which, including puretone thresholds and word recognition scores, have not been associated with the claims file.  Specifically, VA medical records reflect that audiometric testing was performed in July 2010, February 2012 and December 2012, however, the audiometric test results are not included.  The February 2012 VA outpatient treatment report indicates that the "complete audiometric data can be obtained under tools/audiogram display" in the CAPRI records.  Therefore, as the audiometric test results, including puretone thresholds and word recognition scores, are relevant to the Veteran's current claim for increase, including as pertaining to both stages of ratings currently in place, the claim must be remanded to attempt to obtain these records.   38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, any outstanding and current ongoing medical records should also be obtained.  Id.  If any additional audiometric testing has been performed at VA, the test results, including puretone thresholds and word recognition scores, should also be associated with the record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA and private medical records adequately identified by the Veteran, including especially:

(a).  All VA audiometric test results, including puretone thresholds and word recognition scores, from July 2010, February 2012 and December 2012; and 

(b).  All outstanding VA medical records dated since May 2014.  Test results of all audiometric evaluations after May 2014 should also be obtained, if any.  

2.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



